DETAILED ACTION
This office action is in response to applicant’s filing dated December 19, 2018.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-12 is/are pending in the instant application.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 19, 2018 and September 10, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Acknowledgement is made of the drawings received on December 19, 2018.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donex (https://www.donex.co.kr/project/bio-h2-maskpack/, obtained from the internet June 3, 2022, Internet Archive Wayback Machine Date June 7, 2016) in view of Ochiai et al (US 2015/0125499 A1).
Regarding claim 8, Donex teaches a pure hydrogen rich water maskpack comprising 1200 ppb – 800 ppb dissolved hydrogen and remove mask from package and attach closely and evenly on face.  This reads on the mask comes into contact with a face.  Donex does not teach the mask comprises a water retentive sheet that has a face shape. 
However, Ochiai teaches a liquid-retaining sheet and facial mask (Title); an object of the invention is to provide a liquid-retaining sheet that can accelerate absorption of an effective ingredient contained in an impregnated liquid component, and a facial mask formed from the liquid-retaining sheet; and an object of the invention is to provide a liquid-retaining sheet having a balance kept between a liquid retentivity and a liquid releasability, as well as having improved adhesion and fit (or conformity) to the skin in the state where the sheet is impregnated with a liquid component; and a facial mask formed from the liquid-retaining sheet [0016-0017].
As such, since Donex teaches a hydrogen water mask which is attached to the face, and since Ochiai teaches a facial mask formed from a liquid-retaining sheet that is impregnated with a liquid component, at the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to form a hydrogen water facial mask with a liquid retaining sheet with an expectation of success, since the prior art establishes that a liquid-retaining sheet can accelerate absorption of an effective ingredient contained in an impregnated liquid component.

Regarding claim 9, Donex teaches the hydrogen water face mask comprises 1200 ppb – 800 ppb dissolved hydrogen, which is equivalent to 1.2 ppm – 0.8 ppm hydrogen.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the product of claims 8 and 9 with a reasonable expectation of success.


Claim(s) 1-4, 6, 7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Donex (https://www.donex.co.kr/project/bio-h2-maskpack/, obtained from the internet June 3, 2022, Internet Archive Wayback Machine Date June 7, 2016) in view of Ochiai et al (US 2015/0125499 A1)] as applied to claims 8 and 9 above, and further in view of Kishimoto et al (EP 2,840,042 A1).
Regarding claims 1, 6, and 7, as set forth above, Donex and Ochiai suggest a hydrogen water facial mask formed from a liquid retaining sheet.  The cited art does not teach the water retentive sheet is in an air-tightly sealed container.
However, Kishimoto teaches it is broadly known to public that hydrogen molecules completely permeate a bottle made of resin, such as a polyethylene terephthalate bottle within several hours to several days and scatter to be lost since hydrogen molecule is smallest in mass as confirmed on the Earth [0004]; keeping air-tightness includes also restraining specific molecules from scattering and being lost through permeation.  It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to seal the hydrogen water facial mask formed from a liquid retaining sheet in an air-tightly sealed container since the prior art teaches that hydrogen has small mass and can permeate and be lost and keeping air-tightness helps restrain molecules from scattering and being lost through permeation.  

Regarding claim 2, Donex teaches the hydrogen water face mask comprises 1200 ppb – 800 ppb dissolved hydrogen, which is equivalent to 1.2 ppm – 0.8 ppm hydrogen.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the product of claims 1, 2, 6 and 7 with a reasonable expectation of success.

Regarding claims 3, 4, 10, and 11, Donex and Ochiai do not teach the face mask comprises a gas barrier sheet made of aluminum.  However, Kishimoto teaches vacuum packaging with a metal foil laminated film superior in gas barrier properties prevents evaporation and volatilization of the gases [0001]; film type container in which a fluid or viscous fluid is filled is first capped, covered or sealed, and then the whole of the container with the cap, cover or seal is packed by use of a metal foil laminated film superior in gas barrier properties to be then vacuum packaged [0022]; any kinds of metal foil such as aluminum foil have a capacity of obstructing hydrogen molecules' permeating through the metal foil [0023].  It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to seal the hydrogen water facial mask formed from a liquid retaining sheet in an air-tightly sealed container and aluminum metal foil since the prior art teaches that hydrogen has small mass and can permeate and be lost and keeping air-tightness helps restrain molecules from scattering and being lost through permeation and metal foil such as aluminum foil have a capacity of obstructing hydrogen molecules' permeating through the metal foil.  It would have been further obvious to one of ordinary skill in the art to form the hydrogen water facial mask formed from a liquid retaining sheet with a gas barrier sheet made of aluminum which does not come into contact with the face to reduce loss of hydrogen molecules from the face mask from the side that does not come into contact with the face.  Taken together, all this would result in the product of claims 3, 4, 10, and 11 with a reasonable expectation of success.



Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Donex (https://www.donex.co.kr/project/bio-h2-maskpack/, obtained from the internet June 3, 2022, Internet Archive Wayback Machine Date June 7, 2016) in view of Ochiai et al (US 2015/0125499 A1)] and Kishimoto et al (EP 2,840,042 A1) as applied to claims 1-4 and 6-11 above, and further in view of Saito et al (JP2014234374 (A), machine translation obtained from Espacenet, cited in the IDS filed September 10, 2019).
As set forth above, Donex, Ochiai and Kishimoto suggest hydrogen water facial mask formed from a liquid retaining sheet with a gas barrier sheet made of aluminum.  The cited art do not teach the mask comprises a cosmetic liquid which at least a surface of the water retentive sheet which comes into contact with the face has been impregnated.  However, Saito teaches a cosmetic sheet that comes into direct contact with the skin; hydrogen can be supplied to the skin by impregnating the cosmetic sheet with hydrogen water and bring in it into contact with the skin [0049].  Saito further teaches hydrogen water may contain hydrogen and any other component other than water; other ingredients include, for example, moisturizers, fragrances, UV absorbers, antioxidants, refreshing agents, cosmetological and medicinal ingredients [0052].  It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention formulate the hydrogen water facial mask formed from a liquid retaining sheet with a gas barrier sheet made of aluminum with hydrogen water comprising a cosmetic ingredient since the prior art teaches that a cosmetic sheet impregnated with hydrogen water wherein the hydrogen water contains additional cosmetic ingredients.  Taken together, all this would result in the product of claims 5 and 12 with a reasonable expectation of success.

Conclusion
Claims 1-12 are rejected.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/Examiner, Art Unit 1628